ACCEPTED
                                                                                              01-15-00674-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         8/21/2015 8:27:47 AM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                    IN THE COURT OF APPEALS OF TEXAS
                         FIRST JUDICIAL DISTRICT
                                                                           FILED IN
ALTON JOSEPH JOLIVET, JR                    §                       1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                            §          Case No.   01-15-00672-CR
                                                                    8/21/2015 8:27:47 AM
vs.                                         §          Case No.   01-15-00673CR
                                                                    CHRISTOPHER A. PRINE
                                            §          Case No.   01-15-00674-CR
                                                                            Clerk


THE STATE OF TEXAS                          §

                NOTICE OF SUBSTITUTION OF ATTORNEY



TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW MELISSA MARTIN, Attorney for Appellant, ALTON

JOSEPH JOLIVET, JR.., in the above styled and numbered cause and respectfully gives

notice that she is the new attorney of record in this cause in the place of Mark Kratovil.




                                  Respectfully submitted,

                                  ALEXANDER BUNIN
                                  Chief, Harris County Public Defender’s Office
                                  /s/ Melissa Martin
                                  _________________________________
                                  MELISSA MARTIN
                                  Assistant Public Defender
                                  TX. Bar No. 24002532
                                  1201 Franklin St., 13th Fl.
                                  Houston, TX 77002
                                  email: melissa.martin@pdo.hctx.net
                                  713/274-6709 Fax 713/437-4319
                          CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on August 21, 2015.


                                 /s/ Melissa Martin
                                 ________________________________
                                 Melissa Martin